On Petition for Rehearing.
PER CURIAM.
Upon petition for rehearing, counsel for appellants vigorously urge two propositions. First, they invoke the well-established rule that criminal statutes must define the prohibited acts with such definiteness that men of common intelligence need not guess as to what conduct on their part will render them liable.1 But that question is not involved here. The offense charged in this information was clearly described in the statute. Any person of common intelligence who did the acts specified in this information would know that he was violating the statute. Appellants may have been uncertain as to the penalty which they would incur, but, even so, they knew the maximum, specified in subsection (b), and that is all anybody need know concerning the penalty as, he contemplates violation of a law.
Second, appellants say that we have departed from the plain and literal meaning of the statute. The opposite is true. We have applied the plain language of subsection (b) of Section 47 — 1542 of the Code. The contention misconstrues the question posed by the case. There has never been any question as to the plain language of subsection (b), or' that it covered precisely the offense here charged. The question was whether, by an amendment to subsection (a) in 1942, Congress amended subsection (b) so as to change completely what was otherwise its plain meaning. We an-, swered that question in the negative. Congress did not say that it amended subsection (b). The legislative history showed that it did not intend to amend it. To have amended it with the effect urged by appellants would haye produced an absurd result. We declined to find an unintended repeal by implication. Appellants’ contention actually is that subsection (b), although never expressly amended, was amended by implication. ' That is the contention we re-j ected.
Appellants’ contention that the doctrine applied here would necessitate judicial revision of the entire criminal code is far afield. We used the absurdity of the result as one measure of appellants’ contention that the 1942 amendment of subsection (a) also amended', and in substantial part repealed, subsection (b).
The petition for rehearing is denied.

 Screws v. United States, 1945, 325 U.S. 91, 65 S.Ct. 1031, 89 L.Ed. 1495, 162 A.L.R. 1330; Pierce v. United States, 1941, 314 U.S. 306, 62 S.Ct. 237, 86 L.Ed. 226; Lanzetta v. New Jersey, 1939, 306 U.S. 451, 59 S.Ct. 618, 83 L.Ed. 888; United States v. Resnick, 1936, 299 U.S. 207, 57 S.Ct. 126, 81 L.Ed. 127; Fasulo v. United States, 1926, 272 U.S. 620, 47 S.Ct. 200, 71 L.Ed. 443; Cortnally v. General Const. Co., 1926, 269 U.S. 385, 46 S.Ct. 126, 70 L.Ed. 322; United States v. Brewer, 1891, 139 U.S. 278, 11 S.Ct. 538, 35 L.Ed. 190.